            19-11608-mew             Doc 362          Filed 09/10/19 Entered 09/10/19 12:35:30                            Main Document
                                                                   Pg 1 of 19



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                                                Chapter 11

HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                                               Case No. 19-11608 (MEW)

                                              Debtors.                                Jointly Administered

                                                                                      Objection Deadline: September 24, 2019


                              THIRD MONTHLY FEE STATEMENT OF
                           ALVAREZ & MARSAL NORTH AMERICA, LLC
              FOR PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES AS
           FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                  FOR THE PERIOD FROM AUGUST 1, 2019 THROUGH AUGUST 31, 2019


Name of Applicant:                                                           Alvarez & Marsal North America, LLC

Authorized to Provide Professional                                           Official Committee of Unsecured Creditors
Services to:

Date of Retention:                                                           July 11, 2019, nunc pro tunc to May 30, 2019

Period for which compensation and
reimbursement is sought:                                                     August 1, 2019 through August 31, 2019

Amount of Compensation sought as actual,
reasonable and necessary:                                                    $159,932.50

Amount of Expense Reimbursement sought
as actual, reasonable and necessary:                                         $568.44


This is a(n):                                                                    x    Monthly                Interim                   Final Application




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Dream II Holdings, LLC (7915);
Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products
Kentucky, LLC (4119); Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location of the Debtors’
service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.
          19-11608-mew          Doc 362      Filed 09/10/19 Entered 09/10/19 12:35:30            Main Document
                                                          Pg 2 of 19

Requested Payment Amount:


Fees at 80%                              $ 127,946.00
Expenses at 100%                                568.44
Total:                                   $ 128,514.44

                                                        Prior Applications
               Date &
                              Filing                       Requested                   Approved
               Docket                    Requested Fees                Approved Fees                Holdback
                              Period                       Expenses                    Expenses
                No.#
                            May / June
                266                       $424,725.00       $262.32     $339,780.00    $262.32      $84,945.00
                              2019

                310         July 2019     401,072.50        4,477.95    320,858.00     4,477.95     80,214.50

              TOTALS                      $825,797.50      $4,740.27    $660,638.00    $4,740.27   $165,159.50

                                           COMPENSATION BY PROFESSIONAL
                                                                  Billing
         Professional             Position          Group          Rate                 Hours            Fees
         Richard Newman           Managing Director Restructuring  $925                  12.2            $11,285.00
         Mark Greenberg           Managing Director Restructuring  $925                  49.8             46,065.00
         Cliff Hall               Managing Director Retail         $750                   9.0              6,750.00
         Seth Waschitz            Director          Restructuring  $725                  21.6             15,660.00
         Sean Skinner             Associate         Restructuring  $550                  31.8             17,490.00
         Spencer Levy             Associate         Restructuring  $525                  82.9             43,522.50
         Michael Sullivan         Analyst           Restructuring  $400                   7.3              2,920.00
         Kevin Sohr               Analyst           Restructuring  $400                  40.6             16,240.00
                                                                   Total                255.2           $159,932.50

                                       COMPENSATION BY PROJECT CATEGORY

 Project Category                                                                       Hours               Fees
 Asset Sales                                                                              29.6               $22,750.00
 Business Plan                                                                            95.4                57,025.00
 Case Administration                                                                       0.3                    225.00
 Cash Budget                                                                              29.6                19,797.50
 Claims / Liabilities Subject to Compromise                                               37.8                17,677.50
 Court Attendance / Participation                                                          0.5                    362.50
 Fee Application                                                                          18.0                10,890.00
 Financial & Operational Matters                                                          13.1                  7,542.50
 Financial Matters (DIP, Exit, Other)                                                      3.6                  2,412.50
 General Correspondence with Debtors & Debtors' Professionals                              3.3                  2,665.00
 General Correspondence with UCC & UCC Counsel                                            14.4                11,825.00
 Intercompany Claims                                                                       1.7                    915.00
 Miscellaneous Motions                                                                     0.4                    370.00
 Plan of Reorganization / Disclosure Statement                                             6.9                  5,040.00
 Travel                                                                                    0.6                    435.00
                                                                              Total       255.2             $159,932.50
           19-11608-mew      Doc 362     Filed 09/10/19 Entered 09/10/19 12:35:30             Main Document
                                                      Pg 3 of 19
                                               EXPENSE SUMMARY

                             Expense Category                          Total
                             Lodging                                           $253.12
                             Meals                                              183.69
                             Miscellaneous                                      119.88
                             Transportation                                      11.75
                                                   Total                       $568.44



      Alvarez & Marsal North America, LLC (“A&M”), financial advisor to the Official Committee of Unsecured

Creditors (the "Committee") appointed in the cases of the above-captioned debtor and debtors in possession

(collectively, the "Debtors"), hereby submits its third monthly statement (the "Statement") in accordance with the

Order Granting Debtors’ Motion for Order Pursuant to Bankruptcy Code Sections 105(a) and 331, Bankruptcy Rule

2016, and Local Bankruptcy Rule 2016-1 Establishing Procedures for Interim Compensation and Reimbursement of

Expenses for Retained Professionals, dated July 3, 2019 [Docket No. 179] (the “Interim Compensation Order”),

seeking interim compensation and reimbursement of expenses for the period from August 1, 2019 through August 31,

2019. In support hereof, A&M respectfully represents as follows:


                                                  I. BACKGROUND

      1.      On May 19, 2019 (the "Petition Date"), the Debtors each filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors have continued in the management of their businesses and operation

of their properties pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

      2.      In accordance with the provisions of section 1102(b) of the Bankruptcy Code, on May 30, 2019, the

United States Trustee appointed the Committee in the Debtors’ cases.

      3.      On July 11, 2019, this Court entered an order approving the retention of A&M as financial advisor to the

Committee effective May 30, 2019 [Docket No. 209].

      4.      A&M has rendered services on behalf of the Committee for the period from August 1, 2019 through

August 31, 2019 (the “Compensation Period”), totaling 255.2 hours of professional time.

      5.      The following exhibits are attached hereto for the Compensation Period: (i) Exhibit “A” is a summary of

time detail by professional; (ii) Exhibit “B” is a summary of time by project category; (iii) Exhibit “C” is the itemized

daily time records by project category; (iv) Exhibit “D” is a summary of expenses by category; and (v) Exhibit “E” is

the itemized expense detail by professional.
           19-11608-mew     Doc 362     Filed 09/10/19 Entered 09/10/19 12:35:30          Main Document
                                                     Pg 4 of 19

      6.      The following paragraphs describe the primary professional services rendered by A&M during the

Compensation Period, organized in accordance with A&M’s internal system of project categories.


     Business Plan (95.4 hours)
     A&M performed an extensive analysis of the Debtors’ business plan and the underlying supporting
     documentation to assess the plan’s viability. A&M conducted numerous due diligence sessions, both in-
     person and telephonically, with key members of management and the Debtors’ advisors. A&M analyzed
     and evaluated the following: (i) construction, mechanics and functionality of the business plan model; (ii)
     key customer relationships and corresponding contractual bids; (iii) industry trends; (iv) turnaround
     initiatives; (v) the management team; (vi) human capital needs of the business at the corporate and facility
     levels; and (vii) historical operating performance relative to the model projections. Additionally, A&M
     sensitized the business plan to present the Committee with a risk assessment of the potential EBITDA and
     cash flow generation of the go-forward business.



      7.      The total sum due to A&M for professional services rendered on behalf of the Committee for the

Compensation Period is $159,932.50. A&M submits that the professional services it rendered on behalf of the

Committee during this time were reasonable and necessary.

      8.      A&M also expended costs on behalf of the Committee in the sum of $568.44 during the Compensation

Period.

      9.     A&M accordingly seeks allowance of the sum of $127,946.00 in fees and $568.44 in expenses, for a total

of $128,514.44.

      10.     The undersigned hereby attests that he has reviewed the requirements of Local Rule 2016-1 and this

Statement conforms to such requirements.

      11.      No trustee has been appointed in these chapter 11 cases. Pursuant to the Interim Compensation Order,
notice of the Monthly Statement has been served upon:

 (i) Hollander Sleep Products, LLC, 901 Yamato Road, Ste. 250, Boca Raton, Florida 33431, Attn:
     Marc Prefferle;

(ii) Counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York City, New York 10022, Attn:
     Joshua A. Sussberg, P.C. and Christopher T. Greco, P.C. and 300 North LaSalle, Chicago, Illinois 60654, Attn:
     Joseph M. Graham;

(iii) The United States Trustee for the Southern District of New York, U.S. Federal Office Building, 201 Varick
      Street, Suite 1006, New York, New York 10014, Attn: Shannon A. Scott and Paul K. Schwartzberg;
 19-11608-mew          Doc 362       Filed 09/10/19 Entered 09/10/19 12:35:30                    Main Document
                                                  Pg 5 of 19
(iv) Counsel to the administrative agent for the Debtors' prepetition and debtor-inpossession term loan facilities, King

     & Spalding LLP, 1185 6th Ave., New York City, New York 10036, Attn: Austin Jowers and Stephen M. Blank;

(v) Counsel to the administrative agent for the Debtors' prepetition and debtor-inpossession asset-based lending
    credit facility, Goldberg Kohn Ltd., 55 East Monroe Street, Suite 3300, Chicago, IL 60603, Attn: Randall Klein;
    and

(vi) any additional parties requesting notice pursuant to Bankruptcy Rule 2002.

     A&M submits that, in light of the foregoing, no other or further notice need be provided.

      WHEREFORE, A&M hereby requests: (i) interim allowance of compensation for necessary and valuable

professional services rendered to the Debtors in the sum of$159,932.50 and reimbursement of actual and necessary

expenses incurred in the sum of$568.44 for the period from August 1, 2019 through August 31, 2019; and (ii)

payment in the amount of$128,514.44 representing 80% of total fees billed and 100% of the expenses incurred during

the Compensation Period, as provided under the Interim Compensation Order.


Dated: September 10, 2019                                              Respectfully submitted,
        NewYork,NY
                                                                       ALVAREZ & MARSAL NORTH
                                                                       AMERICA, LLC

                                                                       By: /'�
                                                                       Mark Greenberg
                                                                       600 Madison Avenue, 7th Floor
                                                                       New York, NY 10022
                                                                       Telephone: 212.328.8562
                                                                       mgreenberg@alvarezandmarsal.com

                                                                       Financial Advisor to the Official Committee of
                                                                       Unsecured Creditors
         19-11608-mew   Doc 362    Filed 09/10/19 Entered 09/10/19 12:35:30   Main Document
                                                Pg 6 of 19


                                                                                        Exhibit A
                             HOLLANDER SLEEP PRODUCTS, LLC, et al.
                               Summary of Time Detail by Professional
                               August 1, 2019 through August 31, 2019

Professional            Position             Group           Billing Rate   Hours             Fees
Richard Newman          Managing Director    Restructuring       $925            12.2     $11,285.00
Mark Greenberg          Managing Director    Restructuring       $925            49.8      46,065.00
Cliff Hall              Managing Director    Retail              $750             9.0       6,750.00
Seth Waschitz           Director             Restructuring       $725            21.6      15,660.00
Sean Skinner            Associate            Restructuring       $550            31.8      17,490.00
Spencer Levy            Associate            Restructuring       $525            82.9      43,522.50
Michael Sullivan        Analyst              Restructuring       $400             7.3       2,920.00
Kevin Sohr              Analyst              Restructuring       $400            40.6      16,240.00
                                     Total                                     255.2     $159,932.50
  19-11608-mew        Doc 362     Filed 09/10/19 Entered 09/10/19 12:35:30        Main Document
                                               Pg 7 of 19

                                                                                       Exhibit B

                           HOLLANDER SLEEP PRODUCTS, LLC, et al.
                            Summary of Time Detail by Project Category
                              August 1, 2019 through August 31, 2019

Project Category                                                       Hours             Fees
Asset Sales                                                                29.6          $22,750.00
Business Plan                                                              95.4           57,025.00
Case Administration                                                         0.3              225.00
Cash Budget                                                                29.6           19,797.50
Claims / Liabilities Subject to Compromise                                 37.8           17,677.50
Court Attendance / Participation                                            0.5              362.50
Fee Application                                                            18.0           10,890.00
Financial & Operational Matters                                            13.1            7,542.50
Financial Matters (DIP, Exit, Other)                                        3.6            2,412.50
General Correspondence with Debtors & Debtors' Professionals                3.3            2,665.00
General Correspondence with UCC & UCC Counsel                              14.4           11,825.00
Intercompany Claims                                                         1.7              915.00
Miscellaneous Motions                                                       0.4              370.00
Plan of Reorganization / Disclosure Statement                               6.9            5,040.00
Travel                                                                      0.6              435.00

                                                               Total      255.2         $159,932.50
                  19-11608-mew   Doc 362      Filed 09/10/19 Entered 09/10/19 12:35:30                 Main Document
                                                           Pg 8 of 19



                                                                                                                                    Exhibit C
                                         HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                              Time Detail by Project Category
                                           August 1, 2019 through August 31, 2019

Professional         Date        Hours     Time Description


Asset Sales
Greenberg, Mark     Aug-5         0.3      Participate on call with Houlihan to discuss asset sale process

Newman, Richard     Aug-5         0.3      Participate on call with Houlihan re: sale bids

Skinner, Sean       Aug-5         0.3      Participate on call with Houlihan re: sale process update

Waschitz, Seth      Aug-5         0.3      Participate on call with Houlihan re: sale process update

Waschitz, Seth      Aug-7         0.3      Correspond with Houlihan re: sale process timeline update

Greenberg, Mark     Aug-12        0.4      Participate on call with Houlihan re: asset sale process

Skinner, Sean       Aug-12        0.4      Participate on call with Houlihan re: sale process update

Greenberg, Mark     Aug-12        0.3      Call with UCC counsel re: asset sale process

Newman, Richard     Aug-12        0.3      Review status of bidders and potential impediments to stalking horse execution

Greenberg, Mark     Aug-13        0.9      Review and summarize draft asset purchase agreement

Greenberg, Mark     Aug-13        0.4      Correspond with UCC member re: prospective asset buyers

Skinner, Sean       Aug-13        2.6      Review stalking horse asset purchase agreement

Greenberg, Mark     Aug-14        3.0      Review and summarize draft asset purchase agreement

Greenberg, Mark     Aug-14        0.4      Review letter of intent for cushion business assets

Greenberg, Mark     Aug-14        0.3      Review bidding procedures

Newman, Richard     Aug-14        1.1      Review asset purchase agreements of potential buyers

Skinner, Sean       Aug-14        1.9      Review stalking horse asset purchase agreement

Waschitz, Seth      Aug-14        0.8      Review updated draft of stalking horse asset purchase agreement and compare to redline

Greenberg, Mark     Aug-15        0.7      Supervise development of asset purchase agreement summary for UCC

Skinner, Sean       Aug-15        0.7      Engage in internal discussion re: stalking horse asset purchase agreement

Skinner, Sean       Aug-15        0.6      Review stalking horse asset purchase agreement

Skinner, Sean       Aug-15        1.9      Prepare asset purchase agreement summary

Waschitz, Seth      Aug-15        0.4      Review asset purchase agreement summary presentation with A&M team member

Greenberg, Mark     Aug-16        1.9      Review and edit asset purchase agreement summary report for UCC

Greenberg, Mark     Aug-16        0.4      Correspond with UCC counsel re: asset sale process

Greenberg, Mark     Aug-16        0.8      Review latest version of asset purchase agreement

Newman, Richard     Aug-16        0.9      Review final turn of asset purchase agreement and outline missing documents and financials

Skinner, Sean       Aug-16        0.2      Review and edit asset purchase agreement summary
                  19-11608-mew   Doc 362      Filed 09/10/19 Entered 09/10/19 12:35:30                 Main Document
                                                           Pg 9 of 19



                                                                                                                                        Exhibit C
                                         HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                              Time Detail by Project Category
                                           August 1, 2019 through August 31, 2019

Professional         Date        Hours     Time Description
Skinner, Sean       Aug-16        0.3      Review stalking horse bidder asset purchase agreement

Waschitz, Seth      Aug-16        0.5      Review asset purchase agreement redline

Greenberg, Mark     Aug-17        0.3      Correspond with Houlihan re: asset purchase agreement and related debt financing arrangement

Greenberg, Mark     Aug-17        2.8      Review and summarize final asset purchase agreement and corresponding schedules

Skinner, Sean       Aug-17        1.2      Review stalking horse bidder asset purchase agreement

Waschitz, Seth      Aug-17        0.4      Correspond with Houlihan re: sale process status

Greenberg, Mark     Aug-18        0.4      Correspond with UCC counsel re: asset purchase agreement summary report for UCC

Skinner, Sean       Aug-18        0.7      Review stalking horse bidder asset purchase agreement

Waschitz, Seth      Aug-19        0.2      Correspond with Committee re: asset purchase agreement summary

Subtotal                         29.6




Business Plan
Levy, Spencer       Aug-1         0.7      Participate on call with A&M team to discuss assumptions for 3-statement model

Skinner, Sean       Aug-1         0.7      Engage in internal discussion re: sales risk for 3-statement model

Hall, Clifford      Aug-1         1.5      Analyze business plan by operational initiative

Levy, Spencer       Aug-1         2.1      Update executive summary of business plan presentation for Committee

Levy, Spencer       Aug-1         2.4      Prepare Committee business plan presentation slides re: initiative 1 and initiative 2

Levy, Spencer       Aug-1         2.3      Update initiative overview of Committee business plan presentation

Levy, Spencer       Aug-1         0.8      Prepare executive summary Committee business plan presentation

Skinner, Sean       Aug-1         0.4      Analyze initiative 1 impact on revenue

Waschitz, Seth      Aug-1         0.6      Review additional diligence received from the Debtors' advisors re: projected cost savings

Waschitz, Seth      Aug-1         1.7      Review and edit updated draft business plan presentation per A&M team comments

Levy, Spencer       Aug-2         0.6      Engage in internal discussion re: Committee business plan presentation with A&M team member

Waschitz, Seth      Aug-2         0.6      Walk through key changes to draft business plan with A&M team member

Hall, Clifford      Aug-2         1.2      Analyze business plan by operational initiative

Levy, Spencer       Aug-2         1.7      Update Committee business plan presentation per commentary from A&M team member

Levy, Spencer       Aug-2         3.0      Update initiative 1 and 2 summaries in Committee business plan presentation for feedback from A&M team member

Levy, Spencer       Aug-2         2.4      Update initiative 3 in Committee business plan presentation per feedback from A&M team member

Skinner, Sean       Aug-2         1.3      Supervise development of revenue segmentation analysis

Skinner, Sean       Aug-2         1.1      Analyze initiative 1 adjustments
                    19-11608-mew   Doc 362      Filed 09/10/19 Entered 09/10/19 12:35:30                  Main Document
                                                             Pg 10 of 19



                                                                                                                                         Exhibit C
                                           HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                Time Detail by Project Category
                                             August 1, 2019 through August 31, 2019

Professional           Date        Hours     Time Description
Sohr, Kevin           Aug-2         1.1      Analyze business plan financial model

Sohr, Kevin           Aug-2         1.2      Research and analyze key cost drivers from business plan

Sohr, Kevin           Aug-2         1.3      Prepare summary slides re: key cost drivers for business plan presentation

Sohr, Kevin           Aug-2         1.7      Analyze margin analysis of sales data and identify anomalies

Sohr, Kevin           Aug-2         1.8      Prepare MOR summary for inclusion in business plan presentation

Sohr, Kevin           Aug-2         0.5      Summarize historical and projected financials for inclusion in business plan presentation

Sullivan, Michael     Aug-2         1.8      Analyze monthly sales and margins by customer

Sullivan, Michael     Aug-2         0.8      Analyze monthly sales and margins by product license

Waschitz, Seth        Aug-2         0.4      Review and edit draft business plan presentation

Levy, Spencer         Aug-3         0.3      Correspond with A&M team member re: revisions to Committee business plan presentation

Waschitz, Seth        Aug-3         0.3      Correspond with A&M team member re: edits to draft business plan presentation

Greenberg, Mark       Aug-3         0.3      Correspond with UCC counsel re: business plan report for Committee

Levy, Spencer         Aug-3         2.3      Review and prepare updates to commentary for initiatives 1 and 2

Levy, Spencer         Aug-3         2.8      Revise Committee business plan presentation per commentary from A&M team member

Waschitz, Seth        Aug-3         1.3      Review and edit updated draft business plan presentation per A&M team comments

Levy, Spencer         Aug-4         1.8      Research foreign exchange and commodity price indexes

Levy, Spencer         Aug-4         2.0      Prepare updates to business plan presentation re: sales and customer overview

Levy, Spencer         Aug-4         2.2      Update Committee business plan presentation per commentary from A&M team member

Levy, Spencer         Aug-4         2.6      Prepare updates to business plan presentation re: initiative 2 and initiative 3

Levy, Spencer         Aug-4         1.8      Prepare updates to business plan presentation re: initiative 1

Levy, Spencer         Aug-4         1.4      Prepare updates to business plan presentation re: initiative 4

Newman, Richard       Aug-4         0.4      Prepare summary to illustrate lender risk in business plan presentation

Newman, Richard       Aug-4         0.3      Review and comment upon initiative 1 summary

Skinner, Sean         Aug-4         0.4      Review and edit risk-adjusted financial projections

Sohr, Kevin           Aug-4         2.2      Research foreign exchange rates and commodity prices

Waschitz, Seth        Aug-4         0.5      Edit business plan presentation per A&M team comments

Greenberg, Mark       Aug-5         1.1      Review and edit business plan assessment report

Greenberg, Mark       Aug-5         2.3      Prepare business plan presentation for UCC

Greenberg, Mark       Aug-5         0.4      Discussion with UCC member re: business plan results
                      19-11608-mew   Doc 362      Filed 09/10/19 Entered 09/10/19 12:35:30                 Main Document
                                                               Pg 11 of 19



                                                                                                                                         Exhibit C
                                             HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                  Time Detail by Project Category
                                               August 1, 2019 through August 31, 2019

Professional             Date        Hours     Time Description
Hall, Clifford          Aug-5         1.5      Analyze business plan by operational initiative

Levy, Spencer           Aug-5         2.8      Review Committee business plan presentation and prepare updates re: initiatives 1, 2, and 3

Levy, Spencer           Aug-5         1.4      Review commodity and currency index research

Levy, Spencer           Aug-5         2.8      Prepare executive summary of business plan report

Levy, Spencer           Aug-5         2.7      Prepare customer performance and appendix of business plan report

Levy, Spencer           Aug-5         2.6      Prepare operational initiatives of business plan report

Newman, Richard         Aug-5         0.7      Review initiative 3 analysis for Committee

Newman, Richard         Aug-5         1.2      Review and comment upon final business plan presentation for Committee call

Newman, Richard         Aug-5         0.2      Review final commodity pricing slides for business plan report

Skinner, Sean           Aug-5         0.8      Review expenses associated with initiative 2

Sohr, Kevin             Aug-5         0.7      Analyze foreign exchange rates and commodity prices

Sohr, Kevin             Aug-5         1.6      Analyze and summarize foreign exchange and commodity price data for business plan presentation

Sohr, Kevin             Aug-5         1.7      Prepare analysis of key cost drivers for business plan presentation

Waschitz, Seth          Aug-5         0.9      Incorporate business plan sensitivities into presentation

Waschitz, Seth          Aug-5         0.9      Review final draft of business plan presentation and provide comments before distribution to Committee

Greenberg, Mark         Aug-6         0.8      Review business plan presentation prior to UCC call

Greenberg, Mark         Aug-6         0.6      Correspond with UCC member re: business plan

Hall, Clifford          Aug-6         2.7      Analyze business plan by customer and delivery performance

Greenberg, Mark         Aug-7         1.5      Participate on calls with UCC members re: additional business plan report questions

Greenberg, Mark         Aug-8         0.9      Correspond with UCC members re: business plan and related questions

Greenberg, Mark         Aug-8         0.4      Correspond with UCC counsel re: business plan questions

Greenberg, Mark         Aug-9         1.8      Participate on call with UCC member to discuss business plan

Newman, Richard         Aug-9         1.8      Participate on call with Committee member to answer questions re: business plan presentation

Subtotal                             95.4




Case Administration
Hall, Clifford          Aug-2         0.3      Update A&M work plan

Subtotal                              0.3
                    19-11608-mew   Doc 362      Filed 09/10/19 Entered 09/10/19 12:35:30                Main Document
                                                             Pg 12 of 19



                                                                                                                                        Exhibit C
                                           HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                Time Detail by Project Category
                                             August 1, 2019 through August 31, 2019

Professional           Date        Hours     Time Description

Cash Budget
Greenberg, Mark       Aug-1         0.2      Review forecasted DIP interest calculations

Waschitz, Seth        Aug-1         0.3      Review DIP interest worksheet re: Committee member question

Waschitz, Seth        Aug-2         0.3      Review bi-weekly cash flow report and prepare questions in advance of call with the Debtors' advisors

Greenberg, Mark       Aug-4         1.4      Analyze latest weekly cash budget

Greenberg, Mark       Aug-5         0.2      Correspond with Debtors' advisors re: updated weekly cash budget assumptions

Levy, Spencer         Aug-5         2.2      Prepare for budget reporting call with Debtors' advisors

Sullivan, Michael     Aug-5         0.3      Prepare weekly professional fee estimate

Sullivan, Michael     Aug-6         0.4      Prepare weekly professional fee estimate

Greenberg, Mark       Aug-7         0.2      Correspond with Debtors' advisors re: professional fee estimate

Sullivan, Michael     Aug-12        0.3      Prepare weekly professional fee estimate

Levy, Spencer         Aug-16        2.3      Prepare variance summary of bi-weekly cash flow forecast provided by the Debtors' advisors

Levy, Spencer         Aug-16        2.7      Create summary presentation of budget through post-sale period

Waschitz, Seth        Aug-16        0.9      Review bi-weekly cash budget report from Debtors' advisors

Levy, Spencer         Aug-18        2.5      Prepare summary presentation materials re: budget through post-sale period

Greenberg, Mark       Aug-19        1.0      Participate on call with Debtors' advisors to discuss cash forecast, winddown budget and creditor
                                             recoveries
Levy, Spencer         Aug-19        1.0      Participate on call with Debtors' advisors re: cash budget results and winddown budget

Skinner, Sean         Aug-19        1.0      Participate in discussion with Debtors' advisors re: cash budget and winddown budget

Greenberg, Mark       Aug-19        2.8      Analyze latest weekly cash forecast and prepare questions for Debtors' advisors

Greenberg, Mark       Aug-19        1.6      Review and edit cash budget summary report for UCC distribution

Greenberg, Mark       Aug-19        0.5      Correspond with UCC members and UCC counsel re: cash budget update report for UCC

Levy, Spencer         Aug-19        0.8      Engage in internal discussion re: UCC presentation materials for remaining budget period

Levy, Spencer         Aug-19        3.0      Prepare budget summary presentation

Newman, Richard       Aug-19        0.3      Review cash flow forecast and payments outside of the forecast period

Skinner, Sean         Aug-19        0.5      Review cash budget update

Sullivan, Michael     Aug-19        0.3      Prepare weekly professional fee estimate

Newman, Richard       Aug-20        0.6      Review and comment upon risks in the winddown budget

Greenberg, Mark       Aug-26        0.6      Correspond with UCC counsel re: post-closing funds flow

Sullivan, Michael     Aug-27        0.3      Prepare weekly professional fee estimate
                       19-11608-mew          Doc 362     Filed 09/10/19 Entered 09/10/19 12:35:30                Main Document
                                                                      Pg 13 of 19



                                                                                                                                            Exhibit C
                                                    HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                         Time Detail by Project Category
                                                      August 1, 2019 through August 31, 2019

Professional                Date         Hours        Time Description
Waschitz, Seth            Aug-27             0.2      Analyze sources and uses analysis from Debtors' advisors

Greenberg, Mark           Aug-30             0.2      Analyze actual cash flow results

Greenberg, Mark           Aug-30             0.2      Correspond with Debtors re: winddown budget

Waschitz, Seth            Aug-30             0.2      Review bi-weekly budget-to-actual cash report

Greenberg, Mark           Aug-31             0.3      Correspond with UCC counsel and Debtors re: estimated closing cash sources and uses

Subtotal                                     29.6




Claims / Liabilities Subject to Compromise
Greenberg, Mark           Aug-2              0.2      Review critical vendor schedule

Sohr, Kevin               Aug-5              2.8      Review claims register

Skinner, Sean             Aug-6              2.1      Supervise development of claims summary

Sohr, Kevin               Aug-6              1.9      Review claims register and prepare claim summary analysis

Sohr, Kevin               Aug-7              1.8      Analyze outstanding claims and prepare claim summary analysis

Sohr, Kevin               Aug-7              2.5      Examine claims summary for duplicates

Sohr, Kevin               Aug-7              2.9      Prepare claim summary analysis

Skinner, Sean             Aug-8              0.3      Review and edit claims summary

Sohr, Kevin               Aug-8              1.5      Revise claim summary analysis for feedback from A&M team member

Skinner, Sean             Aug-9              1.3      Review and edit claims summary

Skinner, Sean             Aug-12             2.3      Review and edit claims summary

Greenberg, Mark           Aug-13             0.4      Review critical vendor payments

Skinner, Sean             Aug-13             0.6      Supervise development of claims summary

Sohr, Kevin               Aug-13             1.6      Examine largest unsecured claims

Sohr, Kevin               Aug-13             2.0      Prepare claim summary analysis

Greenberg, Mark           Aug-14             0.4      Supervise development of claims summary report for UCC

Greenberg, Mark           Aug-14             1.1      Analyze filed claims

Sohr, Kevin               Aug-14             2.2      Prepare claim summary analysis

Sohr, Kevin               Aug-14             1.9      Analyze 503(b)(9) claims

Sohr, Kevin               Aug-14             0.6      Review claims summary

Greenberg, Mark           Aug-15             0.2      Correspond with Debtors' advisors re: cure costs

Greenberg, Mark           Aug-15             0.2      Correspond with UCC counsel re: cure costs
                       19-11608-mew   Doc 362      Filed 09/10/19 Entered 09/10/19 12:35:30                Main Document
                                                                Pg 14 of 19



                                                                                                                            Exhibit C
                                              HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                   Time Detail by Project Category
                                                August 1, 2019 through August 31, 2019

Professional               Date       Hours     Time Description
Skinner, Sean             Aug-15       1.7      Supervise development of claims reconciliation

Sohr, Kevin               Aug-15       1.1      Prepare diligence list re: claims register

Sohr, Kevin               Aug-15       2.7      Review claims register

Sohr, Kevin               Aug-15       1.3      Identify potential duplicate records in claims register

Sullivan, Michael         Aug-21       0.2      Analyze executory contracts and unexpired leases re: cure amounts

Subtotal                              37.8




Court Attendance / Participation
Waschitz, Seth            Aug-1        0.5      Attend restructuring support agreement hearing

Subtotal                               0.5




Fee Application
Levy, Spencer             Aug-5        3.0      Prepare fee application for July 2019

Levy, Spencer             Aug-9        1.9      Prepare fee application for July 2019

Levy, Spencer             Aug-14       2.8      Prepare fee application for July 2019

Waschitz, Seth            Aug-14       1.4      Review second monthly fee application

Greenberg, Mark           Aug-21       1.5      Review July 2019 fee application

Greenberg, Mark           Aug-22       0.8      Review July fee application

Levy, Spencer             Aug-22       1.7      Finalize fee application for July 2019

Levy, Spencer             Aug-28       2.4      Prepare August 2019 fee application

Levy, Spencer             Aug-29       1.9      Prepare August 2019 fee application

Greenberg, Mark           Aug-30       0.6      Review August 2019 fee application

Subtotal                              18.0




Financial & Operational Matters
Greenberg, Mark           Aug-1        0.8      Review June MOR

Greenberg, Mark           Aug-1        0.6      Correspond with the Debtors' advisors re: outstanding due diligence items

Levy, Spencer             Aug-1        2.8      Review diligence items provided by the Debtors' advisors

Skinner, Sean             Aug-1        0.9      Analyze historical data on sales and marketing expenses

Waschitz, Seth            Aug-1        0.3      Analyze May and June consolidating financial statements

Levy, Spencer             Aug-2        2.2      Prepare summary of June MORs
                      19-11608-mew      Doc 362     Filed 09/10/19 Entered 09/10/19 12:35:30                   Main Document
                                                                 Pg 15 of 19



                                                                                                                                             Exhibit C
                                               HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                    Time Detail by Project Category
                                                 August 1, 2019 through August 31, 2019

Professional               Date        Hours     Time Description
Levy, Spencer             Aug-2          2.8     Prepare summary of historical financial statements

Sullivan, Michael         Aug-5          1.8     Analyze order fill rates by customer

Skinner, Sean             Aug-9          0.3     Review accounts receivable roll-forward

Greenberg, Mark          Aug-21          0.6     Analyze Debtors' sources and uses schedule

Subtotal                                13.1




Financing Matters (DIP, Exit, Other)
Levy, Spencer             Aug-4          0.2     Participate on call with A&M team member re: DIP exit fees and model updates

Waschitz, Seth            Aug-4          0.2     Participate on call with A&M team member re: DIP exit fees for model update

Waschitz, Seth            Aug-4          0.6     Analyze diligence support re: exit fees

Greenberg, Mark          Aug-19          0.5     Engage in internal discussion re: exit facility fee letters

Skinner, Sean            Aug-19          0.5     Engage in internal discussion re: backstop fee and cash budget update

Skinner, Sean            Aug-19          0.4     Review final DIP order

Skinner, Sean            Aug-19          0.5     Review exit commitment fee letter

Greenberg, Mark          Aug-22          0.2     Engage in discussion with UCC counsel re: DIP fees

Skinner, Sean            Aug-22          0.3     Review and summarize financing related fees

Waschitz, Seth           Aug-22          0.2     Review DIP fee language in response to question from UCC member

Subtotal                                 3.6




General Correspondence with Debtor & Debtors' Professionals
Greenberg, Mark           Aug-5          0.5     Participate on call with the Debtors' advisors to discuss financial and operating results

Levy, Spencer             Aug-5          0.5     Participate on call with Debtors' advisors re: DIP, reporting and business plan

Newman, Richard           Aug-5          0.5     Participate on call with the Debtors' advisors re: DIP and service levels

Skinner, Sean             Aug-5          0.5     Participate on call with the Debtors' advisors re: reporting and business plan

Greenberg, Mark          Aug-15          0.4     Call with Debtors' advisors re: cash budget, cure costs and 503(b)(9) claims

Greenberg, Mark          Aug-26          0.4     Correspond with Debtors' advisors re: post-closing funds flow, buyer projections and estimated
                                                 professional fees
Greenberg, Mark          Aug-27          0.5     Correspond with Debtors re: buyer projections and estimated professional fees

Subtotal                                 3.3




General Correspondence with UCC & UCC Counsel
Greenberg, Mark           Aug-4          0.6     Correspond with UCC members re: liquidity and business plan
                        19-11608-mew   Doc 362      Filed 09/10/19 Entered 09/10/19 12:35:30                   Main Document
                                                                 Pg 16 of 19



                                                                                                                                           Exhibit C
                                               HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                    Time Detail by Project Category
                                                 August 1, 2019 through August 31, 2019

Professional               Date        Hours     Time Description
Greenberg, Mark           Aug-6         1.8      Participate on UCC call to discuss sale process status and business plan

Hall, Clifford            Aug-6         1.8      Participate on call with UCC and PSZJ to discuss business plan

Newman, Richard           Aug-6         1.8      Participate on Committee call to discuss business plan and sale status

Waschitz, Seth            Aug-6         1.8      Participate on UCC call re: sale process update and business plan review

Greenberg, Mark           Aug-6         0.3      Participate on call with UCC counsel re: agenda for upcoming UCC call

Waschitz, Seth            Aug-6         0.3      Participate on call with PSZJ re: sale process update and business plan update

Newman, Richard           Aug-6         0.5      Review business plan presentation and prepare for Committee call

Waschitz, Seth            Aug-9         1.8      Participate on call with Committee member re: business plan presentation review

Greenberg, Mark           Aug-13        0.7      Participate on UCC call to discuss sale process update

Levy, Spencer             Aug-13        0.7      Participate on UCC call re: sale process update

Greenberg, Mark           Aug-21        0.2      Correspond with UCC members re: restructuring support agreement and preference claim treatment

Greenberg, Mark           Aug-22        0.3      Correspond with UCC counsel re: fee applications

Greenberg, Mark           Aug-27        0.4      Participate on call with UCC counsel re: estimated closing funds flow and buyer projections

Newman, Richard           Aug-27        0.4      Participate on call with PSZJ to discuss plan exit funding

Waschitz, Seth            Aug-27        0.4      Participate on call with PSZJ re: sources and uses analysis

Greenberg, Mark           Aug-27        0.2      Participate on Committee call to discuss sale status and plan administrator options

Newman, Richard           Aug-27        0.2      Participate on Committee call re: sale process and plan administrator selection

Waschitz, Seth            Aug-27        0.2      Participate on Committee call re: sale process update and plan administrator selection

Subtotal                               14.4



Intercompany Claims
Greenberg, Mark           Aug-2         0.2      Review monthly intercompany reporting

Sullivan, Michael         Aug-2         1.1      Analyze intercompany transfers and bank account balances

Waschitz, Seth            Aug-2         0.4      Review findings of June intercompany transactions with A&M team member

Subtotal                                1.7




Miscellaneous Motions
Greenberg, Mark           Aug-14        0.4      Review interim compensation procedures order

Subtotal                                0.4
                        19-11608-mew       Doc 362     Filed 09/10/19 Entered 09/10/19 12:35:30                Main Document
                                                                    Pg 17 of 19



                                                                                                                                               Exhibit C
                                                  HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                       Time Detail by Project Category
                                                    August 1, 2019 through August 31, 2019

 Professional                Date         Hours     Time Description

 Plan of Reorganization / Disclosure Statement
 Newman, Richard           Aug-4            0.7     Reconcile and bridge changes between disclosure statement and Debtors' business plan model

 Greenberg, Mark           Aug-14           0.4     Engage in discussion with UCC counsel re: plan and disclosure statement

 Greenberg, Mark           Aug-15           0.3     Analyze creditor recoveries based on purchase price consideration

 Greenberg, Mark           Aug-16           0.6     Supervise development of creditor recovery analysis

 Greenberg, Mark           Aug-16           0.3     Review terms of restructuring support agreement

 Skinner, Sean             Aug-16           0.3     Review final restructuring support and settlement agreement

 Skinner, Sean             Aug-16           2.5     Prepare waterfall analysis re: creditor recoveries

 Skinner, Sean             Aug-18           0.3     Prepare waterfall analysis re: creditor recoveries

 Waschitz, Seth            Aug-20           0.4     Review waterfall analysis from Debtors' advisors

 Waschitz, Seth            Aug-20           0.3     Review plan supplement

 Greenberg, Mark           Aug-21           0.6     Review plan supplement

 Waschitz, Seth            Aug-29           0.2     Review objections filed to plan of reorganization

 Subtotal                                   6.9




 Travel
 Waschitz, Seth            Aug-1            0.3     Travel to court to attend restructuring support agreement hearing (Billed at 50%)

 Waschitz, Seth            Aug-1            0.3     Travel back to office from court after restructuring support agreement hearing (Billed at 50%)

 Subtotal                                   0.6




Grand Total                               255.2
19-11608-mew     Doc 362    Filed 09/10/19 Entered 09/10/19 12:35:30   Main Document
                                         Pg 18 of 19

                                                                       Exhibit D
                        HOLLANDER SLEEP PRODUCTS, LLC, et al.
                             Expense Summary by Category
                          August 1, 2019 through August 31, 2019


     Expense Category                                                   Total ($)

     Lodging                                                                $253.12

     Meals                                                                    183.69

     Miscellaneous                                                            119.88

     Transportation                                                            11.75


                                                        Total               $568.44
                            19-11608-mew   Doc 362       Filed 09/10/19 Entered 09/10/19 12:35:30            Main Document
                                                                      Pg 19 of 19



                                                                                                                                              Exhibit E
                                                 HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                        Expense Detail by Category
                                                   August 1, 2019 through August 31, 2019

  Category / Professional        Date      Expenses ($) Description
 Lodging
 Newman, Richard             Jul-15            $253.12 Hotel (1 night) to attend business plan meeting with Debtors

                                               $253.12

 Meals
 Newman, Richard             Jul-15             $89.13 Dinner prior to attending business plan meeting with Debtors (Attendees: R. Newman, M. Greenberg)

 Newman, Richard             Jul-16              94.56 Breakfast prior to attending business plan meeting with Debtors (Attendees: R. Newman, M. Greenberg,
                                                       S. Levy)
                                               $183.69

 Miscellaneous
 Newman, Richard             Aug-1              $19.00 Internet fee from business plan meeting travel

 Greenberg, Mark             Aug-1               32.34 Wireless usage charges

 Newman, Richard             Aug-12              51.82 Wireless usage charges

 Sullivan, Michael           Aug-12                2.76 Wireless usage charges

 Hall, Clifford              Aug-12              13.96 Wireless usage charges

                                               $119.88

 Transportation
 Levy, Spencer               Aug-1              $11.75 Taxi from office to home after working late on business plan presentation

                                                $11.75



Grand Total                                    $568.44
